DETAILED ACTION
	This Office action is responsive to communication received 08/01/2022 – Power of Attorney and Statement Under 37 CFR 3.73; 08/08/2022 – Amendment and Terminal Disclaimer.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 08/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPNs 10398946; 11013964; and 8790191 and which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number(s) 17/330309 and 17/304836 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
           Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7 are allowable over the prior art references of record in view of the timely-submitted and properly-filed terminal disclaimer, received 08/08/2022. 
Moreover, applicant’s arguments on scanned page 5 in its entirety and page 7, lines 1-21, received with the REMARKS of 08/08/2022, are deemed pertinent to this indication of allowable subject matter. 
As to independent 8, Bennett shows a golf club with an interchangeable shaft system and teaches a removable spacer (i.e., spacer 472 at Fig. 57); and a removable extender (i.e., extension member 451 at Fig. 56, 57); and a golf coupling mechanism (i.e., paragraph [0190]; interchangeable shaft system 420) configured to change a length of a golf club shaft (i.e., paragraph [0190]; interchangeable shaft system 420 is configured to change a length of shaft 454 at Fig. 56). However, neither Bennett nor any of the remaining prior art references of record, whether taken singularly or in combination, shows, suggests or otherwise renders obvious a configuration in which the removable spacer is configured to couple with the top section of the shaft sleeve and further in which the removable extender is configured to couple with the bottom section of the shaft sleeve. None of the cited prior art teaches or fairly suggests a removable spacer configured to couple with a top section of a shaft sleeve along with a removable extender configured to couple with a bottom section of a shaft sleeve in combination with the each and every remaining element of the claimed golf club, as specifically set forth in independent claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711